In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00149-CR



            RAYMOND SOTELO, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30499




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

        Court reporter Brandi Ray recorded the trial court proceedings in cause number 06-13-

00149-CR, styled Raymond Sotelo v. The State of Texas, trial court cause number 30499, in the

3rd Judicial District Court of Henderson County, Texas. The reporter’s record was originally

due in this case July 25, 2013, and was currently due to be filed by September 30, 2013. Ray has

filed two previous motions to extend time to file the reporter’s record. We granted the first two

motions, and stated in our disposition of the second motion that no more extensions would be

granted.

        Ray has not again contacted this Court, and has not responded to attempts by our clerk to

contact her.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        Therefore, we hereby order Brandi Ray to file the reporter’s record in cause number 06-

13-00149-CR, to be received by this Court no later than Monday, October 21, 2013.

        If the record is not received by October 21, we warn Ray that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.




                                                 2
      IT IS SO ORDERED.


                          BY THE COURT

Date: October 8, 2013




                            3